United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 19-2131
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Michael Charles Sartin

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                             Submitted: June 29, 2020
                               Filed: July 2, 2020
                                 [Unpublished]
                                 ____________

Before ERICKSON, WOLLMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

       Michael Sartin pleaded guilty to distributing methamphetamine, see 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A)(viii), and received a within-Guidelines-range prison
sentence. In an Anders brief, Sartin’s counsel asks to withdraw and raises four
issues. See Anders v. California, 386 U.S. 738 (1967). Two arise out of statements
the district court 1 made at sentencing, the first a remark about a hand grenade in
Sartin’s possession and the second a reference to the seriousness of his drug-
distribution offense. The third and fourth claims are that the court deprived him of
the right to speak at sentencing and that trial counsel was ineffective. After
considering each issue, we conclude that none entitles him to relief.

       The district court did not plainly err when, relying on an uncontested fact from
the presentence investigation report, it stated that Sartin possessed a hand grenade.
See United States v. Lee, 570 F.3d 979, 982 (8th Cir. 2009). Nor did the court
somehow “double count” his drug distribution by characterizing the offense as
“serious.” See 18 U.S.C. § 3553(a)(1) (requiring district courts to consider the
nature and circumstances of the offense).

       Sartin also had an opportunity to speak in his own defense. See Fed. R. Crim.
P. 32(i)(4)(A)(ii); United States v. Hoffman, 707 F.3d 929, 937 (8th Cir. 2013). And
to the extent he argues that he received ineffective assistance of counsel, we will not
consider this issue now. See United States v. Ramirez–Hernandez, 449 F.3d 824,
826–27 (8th Cir. 2006) (explaining that ineffective-assistance-of-counsel claims
“are usually best litigated in collateral proceedings”).

      Finally, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75, 82–83 (1988), and conclude that there are no other non-frivolous issues
for appeal. Accordingly, we affirm the judgment and grant counsel permission to
withdraw.
                      ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
                                 -2-